Citation Nr: 9934652	
Decision Date: 12/13/99    Archive Date: 12/16/99

DOCKET NO.  90-41 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a scar, residual 
of a shrapnel wound to the right forearm, currently evaluated 
as 10 percent disabling.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from December 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in May 1990 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

By a decision of March 27, 1991, the Board denied the 
veteran's claim of entitlement to an evaluation in excess of 
10 percent for a scar, residual of a shrapnel wound to the 
right forearm.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court), which vacated the Board's decision and 
remanded the case to the Board for readjudication.  [citation redacted].
By a decision of November 10, 1993, the Board again denied 
the veteran's claim.  That Board decision was vacated by the 
Court.  [citation redacted].
The Board remanded this case to the RO in June 1995 and 
November 1997.  The case was most recently returned to the 
Board in June 1999.  


FINDINGS OF FACT

1.  A scar on the right forearm, residual of a shrapnel 
wound, is asymptomatic.

2.  Residuals of a shrapnel wound to the right forearm are 
primarily manifested by slight muscle damage, slight 
limitation of motion of the right arm, and pain on use of the 
right upper extremity.


CONCLUSIONS OF LAW

1.  An evaluation of 10 percent for a scar, residual of a 
shrapnel wound to the right forearm, is protected.  38 C.F.R. 
§ 3.951 (1998).

2.  A separate evaluation of 10 percent for pain on use of 
the right upper extremity, as a residual of a shrapnel wound 
to the right forearm, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.40, 4.71a, 4.118, Diagnostic 
Codes 5206, 5207, 7805 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran alleges that a service-connected disability 
has increased in severity, a claim for an increased 
disability evaluation is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board therefore 
finds that the veteran's claim for an increased rating for a 
scar, residual of a shell fragment wound to the right 
forearm, is well grounded.  The Board is also satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist the veteran mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.

38 C.F.R. § 4.118, Diagnostic Code 7804 provides that a 
superficial scar which is tender and painful on objective 
demonstration warrants a 10 percent evaluation.  Diagnostic 
Code 7805 provides that other scars are rated on the 
limitation of function of the part affected.

38 C.F.R. § 4.71a, Diagnostic Code 5206, provides that 
limitation of flexion of an arm to 100 degrees warrants a 10 
percent evaluation; a 20 percent evaluation requires 
limitation of flexion to 90 degrees; and a 30 percent 
evaluation for the major extremity requires limitation of 
flexion to 70 degrees.

38 C.F.R. § 4.71a, Diagnostic Code 5207, provides that 
limitation of extension of an arm to 45 degrees warrants a 10 
percent evaluation; a 20 percent evaluation requires 
limitation of extension to 75 degrees; and a 30 percent 
evaluation for the major extremity requires limitation of 
extension to 90 degrees.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, or 
all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  Less movement than normal; more movement 
than normal; weakened movement; excess fatigability; 
incoordination; impaired ability to execute skilled movement 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45.

The Court has held that a diagnostic code based on limitation 
of motion of a joint does not subsume 38 C.F.R. § 4.40 and 
that 38 C.F.R. § 4.14, which prohibits rating the same 
disability under different diagnoses, does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including during 
flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

38 C.F.R. § 4.73, Diagnostic Code 5308, pertaining to damage 
to Muscle Group VIII, provides that moderate damage warrants 
a 10 percent evaluation; a 20 percent evaluation requires 
moderately severe damage; and a 30 percent evaluation 
requires severe damage.

The Board takes note of the fact that certain portions of 
38 C.F.R. Part 4 pertaining to the rating criteria for muscle 
injuries were changed, effective July 3, 1997.  See 62 Fed. 
Reg. 30235 (1997).  When a law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran generally applies.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  After reviewing the 
regulations in effect at the time of the veteran's claim and 
the changes effective July 3, 1997, the Board finds that the 
July 3, 1997, amendments did not substantively change the 
criteria pertinent to the veteran's disability, but rather 
added current medical terminology and unambiguous criteria.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 4.56 
(1998).

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  A slight disability 
of muscles results from a simple wound of a muscle, without 
debridement or infection; service department records show 
brief treatment and return to duty, with healing with good 
functional results and no cardinal signs or symptoms of 
muscle disability; there is a minimal scar, with no evidence 
of fascial defect, atrophy, or impaired tonus; there is no 
impairment of function or metallic fragments retained in 
muscle tissue.

Moderate disability of muscles results from a through-and-
through or deep penetrating wound of short track from a 
single bullet, a small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection; service department 
records or other evidence show a consistent complaint of one 
or more of the cardinal signs and symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles; objective findings include entrance and 
(if present) exit scars, small or linear, indicating a short 
track of missile through muscle tissue; there is some loss of 
deep fascial or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue, when 
compared to the sound side.

A moderately severe disability of muscles results from a 
through-and-through or deep penetrating wound by a small high 
velocity missile or a large low velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring; the service department record or 
other evidence shows hospitalization for a prolonged period 
for treatment of the wound, with a record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
and, if present, evidence of inability to keep up with work 
requirements; objective findings include entrance and (if 
present) exit scars indicating the track of missile through 
one or more muscle groups, indications on palpation of loss 
of deep fascia, muscle substance, or normal firm resistance 
of muscles, compared with the sound side, with test of 
strength and endurance compared with the sound side 
demonstrating positive evidence of impairment.  38 C.F.R. 
§ 4.56.

In the veteran's case, his service medical records show that 
he sustained a "moderate" lacerating shell wound of the right 
forearm as the result of enemy action in France in mid-July 
1944.  Secondary closure was effected one week later, a 
procedure in which it was reported that the dirty lacerated 
edges were excised and were resutured as virtually a clean 
wound.  It was noted that there was no drainage.  The wound, 
reported to be 1 1/2 inches long, was pronounced healed on 
the first day of the following August.  It was recorded at 
that time that rehabilitation prior to return to duty was 
indicated due to some stiffness of the elbow.  During the 
last week of August, it was reported that convalescent 
treatment was complete and that the wound had healed without 
disability.  X-rays of the right arm and elbow in February 
1945 were negative for fracture or metallic foreign body.  No 
nerve or artery damage was reported.  There was no indication 
in the service medical records that the veteran sought any 
further treatment for the right arm.

At a VA examination in November 1948, an oblique 2 1/2-inch 
scar of the upper third of the posterior surface of the right 
forearm was noted; the scar was described as nonadherent and 
nontender.  The examiner reported that there was no 
limitation of motion.

At a personal hearing in September 1981, the veteran 
testified that he had more trouble with his right arm as he 
grew older and he could not straighten it out all the way, or 
bend or close it the way he had before.  He described the 
injury in service as almost "severing" his arm in half, 
resulting in severance of the nerve, and subsequently being 
hospitalized for almost three months on account thereof.  He 
claimed that the wound was "real wide" and that one could 
"see the bone."  He stated that there was a constant dull 
pain and that any activity seemed to aggravate the condition.  
He testified that he was right-handed.  He stated that he had 
worked welding pipe for railroad freight cars for the past 34 
years and that, in the past several years, his right arm had 
begun to trouble him a great deal.

At a VA examination in October 1981, the veteran complained 
that he had developed trouble with dorsiflexion of the right 
wrist and had trouble extending his right elbow.  On 
examination there were two scars on the dorsal right forearm, 
one of which was 4 1/2 centimeters and the other of which was 
6 1/2 centimeters; both scars were well healed, without 
erythema, induration, or fibrosis to underlying tissue.  
Range of motion of the right elbow was from 25 degrees to 
135 degrees; there were full pronation and supination, and 
full dorsiflexion and volar flexion of the right wrist.  X-
rays of the right forearm revealed no abnormality or evidence 
of shrapnel.  Diagnoses included status post shrapnel wound, 
with no retained fragments to the right dorsal forearm.  The 
examiner found that the veteran had flexion contracture of 
the elbow, but that distal neurovascular status appeared 
grossly intact.  

At a VA neurological examination in June 1995, the examiner 
found that the veteran had a superficial injury to the 
extensor digitorum communis muscles of the right upper 
extremity, as well as to the right extensor carpi ulnaris, 
and, possibly, the anconeus muscles.  On examination, there 
was give-way, with about 4/5 or greater strength on wrist 
extension and flexion.  The examiner stated that it was 
difficult to characterize the actual extent of the muscle 
injury.  All muscles had retained function which permitted 
movement.

VA X-rays of the right elbow in March 1998 showed 
degenerative arthritis, with narrowing of the joint space and 
osteophytes.  

A VA physician conducted a joints examination and a scar 
examination in March 1998.  At the joints examination, the 
veteran complained that he could not get people to understand 
that the scar on his right forearm was okay but what was on 
the inside was bothering him.  He stated that he had flare-
ups of pain of the right upper extremity with overuse, such 
as using a hammer or throwing a ball.  He took Motrin for 
pain.  On examination there was no edema, effusion, 
instability, tenderness, redness, heat, abnormal movement, or 
guarding of movement of the right upper extremity.  There 
were slight weakness and slight painful motion.  There was an 
8-centimeter scar on the extensor surface of the right 
forearm, over the extensor radialis muscle.  Range of motion 
of the right elbow was flexion to 116 degrees, supination to 
78 degrees, and pronation to 65 degrees.  The diagnosis was 
post traumatic degenerative joint disease of the right elbow, 
with loss of motion and function due to moderate pain.

At the scars examination, the diagnosis was scar of the right 
forearm, with minimal functional and cosmetic disability.  
The examiner stated that the shrapnel wound scar residuals 
were the cause of the veteran's complaint of pain and 
decrease in range of motion of the right elbow, which he did 
have, and the symptomatology was attributable to the shrapnel 
wound.  The objective evidence of pain was a very slight 
grimace.  The examiner stated that he did not feel that the 
pain of the right upper extremity limited the veteran's 
functional ability of the right elbow.  The right elbow did 
exhibit slightly weakened movement and excess fatigability 
and, perhaps, lack of coordination.

Evaluating the veteran's service-connected disability, the 
Board finds that the shrapnel wound scar on his right forearm 
is not tender and painful on objective demonstration and thus 
would not warrant a compensable rating under Diagnostic Code 
7804.  However, a 10 percent rating for the scar has been in 
effect for more than 20 years and is thus protected.  
38 C.F.R. § 3.951.

Under Diagnostic Code 7805, the residuals of a shrapnel wound 
to the right forearm are to be rated on the limitation of 
function of the right upper extremity which is attributable 
to the wound.

More than slight muscle damage of Muscle Group VIII has not 
been objectively demonstrated, and so a rating in excess of 
10 percent under Diagnostic Code 5308 is not in order.  
Similarly, the limitation of motion of the right arm which 
would warrant a rating in excess of 10 percent, under 
Diagnostic Codes 5206 and 5207, has not been demonstrated.

However, the Board finds to be credible the veteran's 
statements that he has pain in the right upper extremity, and 
the Board notes that the VA examiner in March 1998 attributed 
the veteran's complaints of pain to the shrapnel wound.  The 
Board concludes that it would be appropriate to assign a 
separate 10 percent evaluation for pain of the right upper 
extremity as residual of the service-connected shrapnel wound 
to the right forearm.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.40; 
DeLuca.  

The Board notes that the VA examiner in March 1998 did not 
find that the shrapnel wound in 1944 had caused the post-
traumatic changes of the right elbow, which were found on X-
rays.  Therefore, the Board finds that rating the veteran's 
right upper extremity disability under the diagnostic codes 
for arthritis would not be appropriate.



ORDER

An evaluation in excess of 10 percent for a scar, residual of 
a shrapnel wound to the right forearm, is denied.

A separate evaluation of 10 percent is granted for pain in 
the right upper extremity, residual of a shrapnel wound to 
the right forearm, subject to governing regulations 
concerning the payment of monetary awards.




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals




 

